Me. Justice Figubeas,
after making the above statement of facts, delivered the following opinion of the court :
The findings of fact and conclusions of law of the judgment appealed from are accepted.
Furthermore, from an examination of the evidence taken *360at the instance of both parties it has not been proved that the wife abandoned her husband, with a firm determination to part from him and sever the marriage bonds forever; but, on the contrary, after their quarrel of January 25, 1902, the wife instituted judicial proceeding’s to induce her husband to receive her in his house, at which proceedings, the object whereof was a reconciliation, he failed to appear, thereby showing that his intention was contrary to the wishes of his wife.
The costs should be imposed upon the appellant.
In view of paragraph 5, section 164, of the Civil Code, we adjudge that, affirming the judgment rendered by the Maya-giiez Court of January 25th, last, we should dismiss, and do dismiss, the action for divorce brought by Eduvigis Mercado y Cancel and impose upon him the costs of this appeal.
Chief Justice Quiñones and Justice Wolf concurred.
Justices Hernandez and MacLeary did not sit at the hearing of this case.